Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 03/16/2021 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14 are pending, of which claims 1,3,4,11,13 were amended and claim 14 was new.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
'wherein the fastening element is configured to prevent outflow of the adsorber material particles' in claim 1 ("the fastening element can be formed in that the first flat filter material is directly connected, in particular fused, welded or glued, to the second flat filter material." instant specification pg 3 ln8-10), 
'wherein the adsorber material particles are configured to adsorb hydrocarbons' in claim 2 ("The adsorber material particles 4 are preferably activated carbon particles." instant specification pg 6 ln19-20), 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 3,14 has the phrase, “fastening element is a one-piece,” (underlining added for emphasis) which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure did not sufficiently specify whether the fastener was one-piece or multiple pieces.
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.

Claim(s) 3,14 has the phrase, “a pin-like fastening element of a snap hook,” which (which in the context of the claim) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
or a snap hook” at pg 2 ln 2 (underlining added for emphasis), which does not sufficiently support “a pin-like fastening element of a snap hook” (underlining added for emphasis).
Also, explicit and/or implicit support of the claim phrase is not found in the original disclosure.
Also, the Applicant did not indicate specific support for the claim phrase in the original disclosure.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3,14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 3,14  has the phrase, “pin-like,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear was to what aspect of "pin-like" of the "element" is included, which is not included by "pin".

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010-0101542 (herein known as ZULAUF).

With regard to claim 13, ZULAUF teaches a method for producing an adsorber element for an intake air filter system of a motor vehicle, the method comprising:, especially at para 30, fig 4D; in an alternative, Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if 
ZULAUF teaches providing a first flat filter material 30, especially at para 56, fig 4D
a second flat filter material 34, especially at para 56, fig 4D
adsorber material particles 38, especially at para 59, fig 4B,4D
a fastening element 64, especially at para 73, fig 4B,4D
arranging the adsorber material particles 38 between the first flat filter material and the second flat filter material, especially at para 59, fig 4B,4D
adhesively fixing (via adhesive fastener 44) the adsorber material particles 38 onto (within the range of) at least one of the first flat filter material and the second flat filter material, especially at para 59,63, fig 4B,4D
introducing a cutout 56 in the first flat filter material and the second flat filter materials so that the cutout penetrates the first flat filter material and the second flat filter material, especially at para 73, fig 4B,4D
arranging the fastening element "by welding" in the cutout, especially at para 73,92, fig 4B,4C,4D; instant specification pg 3 ln 8-10


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010-0101542 (herein known as ZULAUF) in view of US 20120272829 (herein known as FOX).

With regard to claim 1, ZULAUF teaches an adsorber element (generally 10; and as discussed as follows for comprising limitations, for an intake air filter system of a motor vehicle, the adsorber element comprising:), especially at para 30, fig 4D; in an alternative, Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
ZULAUF teaches a first flat filter material 30, especially at para 56, fig 4D
a second flat filter material 34, especially at para 56, fig 4D
adsorber material particles 38 arranged between the first flat filter material and the second flat filter material, especially at para 59, fig 4B,4D
wherein the adsorber material particles include activated carbon, especially at para 60, fig 4B,4D
ZULAUF does not specifically teach wherein the adsorber material particles are glued to the first flat filter material; to the second flat filter material; or to the first and second flat filter materials
But, FOX teaches wherein the sorbent particles (a genus including adsorber) are glued to the filter material, especially at para 7 

ZULAUF teaches a cutout 56 penetrating the first flat filter material and the second flat filter material, especially at para 73, fig 4B,4D
a fastening element 64 received in the cutout, especially at para 73, fig 4B,4D
wherein the fastening element "by welding" (structural equivalent to prevent outflow of the adsorber material particles; "the fastening element can be formed in that the first flat filter material is directly connected, in particular fused, welded or glued, to the second flat filter material." instant specification pg 3 ln8-10), especially at para 73,92, fig 4B,4C,4D; instant specification pg 3 ln 8-10

With regard to claim 2, ZULAUF teaches 
wherein the adsorber material particles ("activated carbon"; structural equivalent to adsorb hydrocarbons; "The adsorber material particles 4 are preferably activated carbon particles." instant specification pg 6 ln19-20), especially at para 40, fig 4B,4C,4D

With regard to claim 4, ZULAUF teaches
 wherein the adsorber material particles ("activated carbon"; are considered within the scope of bulk material), especially at para 40, fig 4B,4C,4D


wherein the fastening element is a rivet, especially at para 32,62,63, claim 22

With regard to claim 6, ZULAUF teaches 
heat staking pins considered within the scope of wherein the rivet is a hot rivet, especially at para 73

With regard to claim 7, ZULAUF teaches 
wherein a plurality of said fastening element are provided, especially at para 73,92, fig 4B,4C,4D

With regard to claim 8, ZULAUF teaches 
wherein the plurality of said fastening element are arranged at rim sections of the adsorber element, especially at para 73,92, fig 4B,4C,4D,7

With regard to claim 9, ZULAUF teaches 
wherein the first flat filter material, the second flat filter material, and the adsorber filter particles form a media layer, wherein the adsorber element comprises a plurality of said media layer, especially at fig 5D,5E

With regard to claim 10, ZULAUF teaches 
wherein the adsorber element comprises a rim (near 66) and the rim is closed (at least by 66 capable of preventing outflow of the adsorber material particles), especially 

With regard to claim 11, ZULAUF teaches an intake air filter system (generally 10; and as discussed as follows for comprising limitations, for a motor vehicle, the intake air filter system comprising:), especially at para 30, fig 4D,9,10; in an alternative, Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
ZULAUF teaches a housing 14, especially at para 30, fig 4D,9,10
an adsorber element comprising a first flat filter material 30, especially at para 56, fig 4D,9,10
a second flat filter material 34, especially at para 56, fig 4D,9,10
adsorber material particles 38 arranged between the first flat filter material and the second flat filter material, especially at para 59, fig 4B,4D
wherein the adsorber material particles include activated carbon, especially at para 60, fig 4B,4D
ZULAUF does not specifically teach wherein the adsorber material particles are glued to the first flat filter material; to the second flat filter material; or to the first and second flat filter materials

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine ZULAUF with wherein the sorbent particles (a genus including adsorber) are glued to the filter material of FOX for the benefit of filling the need of securing the adsorber material particles
ZULAUF teaches a cutout 56 penetrating the first flat filter material and the second flat filter material, especially at para 73, fig 4B,4D
a fastening element 64 received in the cutout, especially at para 73, fig 4B,4D
wherein the fastening element "by welding" (structural equivalent to prevent outflow of the adsorber material particles), especially at para 73,92, fig 4B,4C,4D; instant specification pg 3 ln 8-10
wherein the adsorber element is received in the housing and is non-detachably fastened (by "heat staking pin") to a housing wall of the housing, especially at para 62, fig 4D,9,10, instant specification pg 3 para 3

With regard to claim 12, ZULAUF teaches 
wherein the adsorber element is fastened to the housing wall by the fastening element, especially at para 62, fig 4D,9,10, instant specification pg 3 para 3


(s) 3,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010-0101542 (herein known as ZULAUF) in view of US 20120272829 (herein known as FOX) as applied to claim(s) above, and further in view of US 4804466 (herein known as COOPER) as evidenced by US 20160121244 (herein known as YLISIURUA).

With regard to claim(s) 3,14 and ZULAUF, 
 ZULAUF does not specifically teach the fastening element is a one-piece plastic eve or metal eve comprising: a tubular intermediate section having a hollow interior, the tubular intermediate section extending through the cutout of the first and second flat filter material;
a disk-shaped first contact section formed on and projecting radially outwardly from a first end of the tubular intermediate section, the disk-shaped first contact section resting on an exterior surface of the first flat filter material;
a disk-shaped second contact section formed on and projecting radially outwardly from a second end of the tubular intermediate section, the disk-shaped second contact section resting on an exterior surface of the second flat filter material;
wherein the first and second disk-shaped contact sections are held together through the tubular intermediate section, the first and second disk-shaped contact sections lying flat on the filter materials and seal the adsorber element axially so that adsorber material particles cannot exit laterally past the tubular intermediate section to an exterior of the adsorber element;

But, COOPER teaches the fastening element 16 is a one-piece metal "eyelet" (eye) comprising: a tubular intermediate section having a hollow interior (as depicted), the tubular intermediate section extending through the cutout of the first and second flat filter material (A,C), especially at figs 1,2, c2ln55-c3ln20 
COOPER teaches a disk-shaped first contact section (upper depicted portion of eyelet) formed on and projecting radially outwardly from a first end of the tubular intermediate section, the disk-shaped first contact section resting on an exterior surface of the first flat filter material (as depicted), especially at figs 1,2, c2ln55-c3ln20
 COOPER teaches a disk-shaped second contact section (lower depicted portion of eyelet) formed on and projecting radially outwardly from a second end of the tubular intermediate section, the disk-shaped second contact section resting on an exterior surface of the second flat filter material (as depicted), especially at figs 1,2, c2ln55-c3ln20
 COOPER teaches wherein the first and second disk-shaped contact sections are held together through the tubular intermediate section (as depicted), the first and second disk-shaped contact sections lying flat on the filter materials (as depicted), especially at figs 1,2, c2ln55-c3ln20
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine the fastening element 16 is a one-piece metal "eyelet" (eye) of ZULAUF with a 
the intended result of the combination positively recited "seal the adsorber element axially so that adsorber material particles cannot exit laterally past the tubular intermediate section to an exterior of the adsorber element", would be reasonably expected result of the combination, since COOPER teaches the eyelet crimps the layers, especially at c4ln20-23, especially at (see MPEP § 2114 & § 2173.05(g) & § 2111.04)
the function of the combination of "wherein the hollow interior of the fastening element is configured to receive a pin-like fastening element of a snap hook to pass through for attachment of the adsorber element to an interior of the air intake system", would be reasonably expected result of the combination, since COOPER teaches a hollow interior (wherein the hollow is a space that the pin-like fastening element could pass through for attachment of the adsorber element to an interior of the air intake system), especially at figs 1,2, c2ln55-c3ln20, Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
 [As evidenced by, YLISIURUA teaches wherein the fastening element comprises a disk-shaped first contact section 81 resting on the first flat filter material 121; a disk-shaped second contact section 82 resting on the second flat filter material; and a tubular intermediate section 81A arranged between and connected to the first and second 


Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 7, particularly “The applicant takes note of the examiner advice regarding claim language interpretation of nonce terms or non-structural terms. The claims are amended herein to clarify structure and inter-relationships of the claimed elements."
In response, respectfully, the Examiner does not find the argument persuasive.  See MPEP § 2181(I)(A) for nonce term or a non-structural term

Applicant argues at page(s) 7, particularly “The applicant respectfully traverses the rejection of claims 1,2, and 5-13 under 35 USC 102(a)(1) as being anticipated by US 2010/0101542 (Zulauf), for the following reasons."
page(s) 7, particularly “The applicant
page(s) 7, particularly “The applicant teaches adsorber material particles (4) arranged between the first flat filter material (2) and the second flat filter material (3), wherein the adsorber material particles include activated carbon; wherein the adsorber material 
page(s) 7, particularly “Zulauf
page(s) 7, particularly “In contrast to the applicant, Zulauf explicitly teaches at paragraph [0069]:
page(s) 7, particularly “[0069] "It is to be understood that the predetermined amount of adsorptive media 38 ... doe s not include binders that may poison and/or otherwise deleteriously
page(s) 9, particularly “affect the media surface area available for adsorption of the desired adsorbate. The loose media 38 and the lack of binders..."
page(s) 9, particularly “In contrast to Zulauf, the applicant uses binders (glue or adhesive) at fix the adsorber material particles to the flat filter materials.
page(s) 9, particularly “Claims 1,11 and 13 are amended to require the above glue fixation of the adsorber material particles to the flat filter material.
In response, respectfully, the Examiner does not find the argument persuasive.  
Para 69 states "may be" and "may" with regard to "binders". A preferred teaching (such as "may be" and "may" with regard to "binders") is not a teaching away. (See MPEP 2123 II) 

Applicant argues at page(s) 9, particularly “In view of the above, the applicant respectfully requests the reconsideration of and the withdrawal of the rejection of claims 1,2, and 5-13 under 35 USC 102(a)(1) as being anticipated by US 2010/0101542 (Zulauf)."

page(s) 9, particularly “Claim 3 stands rejected under 35 USC 103 as being unpatentable over by US 2010/0101542 (Zulauf) in view of US 2016/0121244 (Ylisiurua).
page(s) 9, particularly “The applicant respectfully traverses the rejection of claim 3 under 35 USC 103 as being unpatentable over US 2010/0101542 (Zulauf) in view of US 2016/0121244 (Ylisiurua), for the following reasons.
page(s) 9, particularly “First we note that the patentability of base claim 1 of US 2010/0101542 (Zulauf) was argued and show above in the 102 section. 
In response, respectfully, the Examiner does not find the argument persuasive.  
Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 9, particularly “We further note, that in readiing of US 2010/0101542 (Zulauf) in view of US 2016/0121244 (Ylisiurua), taken in combination, fail to teach disclose or fairly suggest the amended limitations of base claim 1."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


In response, respectfully, the Examiner does not find the argument persuasive.  Since, the previous claim language was removed, then the discussion as to the no longer pending claim language is moot.

Applicant argues at page(s) 12, particularly “The applicant respectfully traverses the rejection of claim 4 under 35 USC 103 as being unpatentable over US 2010/0101542 (Zulauf) in view of US 2012/ 0272829 (Fox)."
page(s) 12, particularly “First we note that the patentability of base claim 1 of US 2010/0101542 (Zulauf) was argued and show above in the 102 section. We further note, that in our readiing of US 2010/0101542 (Zulauf) in view of US 2012/ 0272829 (Fox), taken in combination fail to teach disclose or fairly suggest the amended limitations of base claim 1.
page(s) 12, particularly “In view of the above, the applicant respectfully requests the reconsideration of and the withdrawal of the rejection of claim 4 under 35 USC 103 as being unpatentable over US 2010/0101542 (Zulauf) in view of US 2012/ 0272829 (Fox).
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on 

Applicant argues at page(s) 14, particularly “In view of the above, the applicant respectfully requests the withdrawal of the claim rejections. "
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 2712726383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776